..   469



          OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                               AUSTIN




         Thank you   rot                         19th, in rrogonso
$o eura of the 17th, fs                        tlonal Mormatloa
in ordu  that we nisht                          or-stay 84th ior
tlm oplaloaof this de                          atand your nquer8
aontalnsd In this co                             to bo adrissd wita6
                                               10 fn approvlna elaitu
                                              JansOtlon rlah the
                                          untf Child blfere    Unit
                                           purposes of ths lppra-


                                      the raat that a9 600 ha8
                                     MI@' court  for 4xa.a llx-
                            ntial sums to tba city-county    Child
                            e8 la aoaeerned with what crrldeaoe
                            b in perforpatng your ??tatfes in audlt-
                           t&t ttrr i~~neys have bean spent only
                           appropriucttan.

         It ir em clleabatiar~ rule of law that beton a sooni&
~lonal%’ oourt  way unllertake any projoot tt eIu8t be able to
Bolnt to 8tatutory authorfaation   r0r its aatlon.
                                                      page
                 , 1s Y. B. (IX) rjSSa U Ter. Sux., -9&F

          We hwre been unable to find any atatutor   authorization
for Gziah county to oooperatewith tha city of fy I ex in th8 f&ill-
kanar    of a C%tg-County Health Unit axid,we sdtlae you %hat for
tb reasonsgiven in OpinionIIo.04WS, a oopf oi uhloh $8 bore-
             84th
rith oaalorwd,     Ccuntfhas no suoh authority,
                                                                                ,
                                                                            ,
        We hare  also beea tUMb&           to iin4    StntUto T
                                                              lUfhOriU-
                                                                y
t&u for ljtithCounty  to eoopuete           Jsrths   foristatioa 8~14da-
tw0e.or       a point CitpCoitaty      chlia   welrara   unit.   56oti0n   4
of jlrtlole   60&i,   B.k.C.8   ., auttmlar4    tha aoado8loaurl~ 6murt
to uppointnvaa por8ono who rhall oomtitute          8 Child %lierr
&azb ror tin oouaty, end Oeotloa 40 of iirtlaio       09Su, V.A.C.S.,
lawrlr8       ths   oowaioofonero~ oour0 to 8ppropriate from it8
tJo~.rralihad, or any other rtailabto ionb, mn.7 for the e&a&-
grtratl@n of 8uoh 8 CountJ Chtld #eMare Bosrr4, but nelthrir
$hot  ertiolo     nor Art1018 608a w~thoriaeo the 00saioolonero~
seta eith
     t    e
          to                                r~r ttio jotnt
            r latrbllmhor aate rpproprlatlonr,
dhith0        0r tb    0itit urb   00dr.

                                                     Youn vary truly
                                            ATTORWEYOEtti3RaL OF ‘E&U8